Citation Nr: 0939220	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-21 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1952 to 
September 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Buffalo, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claim on appeal. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record preponderates against finding that a 
bilateral hearing loss is either related to service, or that 
a sensorineural hearing loss was compensably disabling within 
one year following discharge from active duty.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and a sensorineural hearing loss may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in April 2005 and March 2006 of the information and evidence 
needed to substantiate and complete a claim, to include how 
disability evaluations and effective dates are assigned, and 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  The claim 
was readjudicated in a May 2006 statement of the case.

VA has fulfilled its duty to assist the claimant, including 
obtaining service treatment records, providing the Veteran 
with an examination, and obtaining a medical opinion.  The 
Veteran has submitted private medical records and articles 
pertaining to hearing loss.    

There is not a scintilla of evidence that any VA error in 
assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.  

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment records, a VA examination report, private medical 
record, and articles the Veteran submitted addressing hearing 
loss.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2009).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
granting entitlement to service connection for a bilateral 
hearing loss.  The service treatment records do not show any 
complaints of or treatment for hearing loss during service.  
The September 1955 separation examination report shows that 
clinical evaluation of the ears was normal, and the Veteran 
had 15/15 hearing in both whispered and spoken voice.  In the 
report of medical history completed by the Veteran at 
discharge, he denied any history of ear nose, or throat 
trouble; and any history of running ears.  Thus, there is a 
lack of objective evidence of an in-service hearing loss.  
There also is no objective evidence of a sensorineural 
hearing loss manifesting to a compensable degree within one 
year following discharge from service.  

There further is a lack of medical evidence showing a hearing 
loss, as that term is defined by 38 C.F.R. § 3.385, since 
service.  The first showing of any hearing loss that could 
meet the VA requirements under that regulation was in 
December 1998, which is more than 40 years following the 
Veteran's discharge from service.  This is evidence against 
the claim in both service incurrence and continuity of 
symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Veteran has not alleged that he has had 
hearing loss since service; rather, his allegation is that 
the noise exposure he experienced in service has contributed 
to his current hearing loss.  Thus, his statements alone do 
not establish continuity of symptomatology.

VA provided the Veteran with a VA examination in July 2005.  
The VA audiologist listened to the Veteran's report of 
medical history, wherein he reported his past noise exposure 
(both in service and after service), examined the Veteran's 
bilateral hearing loss, and concluded that it was not at 
least as likely as not that the claimant's hearing loss was 
related to his service career.  The audiologist stated there 
was no nexus established close to the time when the Veteran 
was discharged from service, and that the appellant's 
recreational and occupational noise exposure since service 
were more likely to have contributed to the present hearing 
loss.  There is no competent evidence to refute this medical 
opinion.  

The Board is aware that magazine articles the Veteran has 
submitted indicate that past noise exposure contributes to 
hearing loss.  A medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also 
Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 
Vet. App. 509 (1998).  Here, the articles presented to not 
address the specifics of the appellant's own case, and the 
link suggested by the articles is not supported by medical 
opinion evidence showing that in this claimant's case, his 
hearing loss is related to in-service noise exposure.

The Veteran has expressed frustration with the denial of his 
claim in his written statements to VA and Congress.  The 
evidence, however, preponderates against granting the claim, 
as no competent professional has attributed the post service 
hearing loss to the Veteran's service.  The Veteran has 
alleged he does not remember undergoing a hearing test when 
he was discharged from service.  That is understandable, 
since the examination occurred more than 40 years ago.  The 
September 1955 report of medical examination indicates that 
the Veteran's hearing was tested, and that the Veteran had 
15/15 hearing for both spoken and whispered voice.  A 
military physician signed the examination attesting to the 
facts presented in the examination report.  The Board has no 
reason to doubt the authenticity of such report.  The fact 
that the Veteran did not report any hearing problems in the 
report of medical history completed that he, himself, 
completed at separation only further supports this finding.

While the appellant is competent to report that he had noise 
exposure in service, he is not competent to establish a nexus 
between the current hearing loss and service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the claim for 
the reasons stated above, and the benefit-of-the-doubt-rule 
is not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


